THE /lyA.wW OFFICES OF

FREDERICK K. BREWINGTON

 

 

Attorneys and Counselors at Law
556 Peninsula Blvd., Hempstead, New York 11550
Phone: 516-489-6959 Fax: 516-489-6958 « www.brewingtonlaw.com

Frederick K. Brewington Oscar Holt III
Cathryn Harris-Marchesi Of Counsel

Tricia S. Lindsay
Albert D. Manuel I

July 7, 2020

BY ECF ONLY

Hon. Steven Tiscione
Magistrate Judge

United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Besedin v. Nassau County et al.,
18-CV 0819 (KAM) (ST)

Dear Judge Tiscione:

Weare the attorneys representing the Plaintiff Robert Besedin in the above referenced matter.
This letter will follow our settlement conference scheduled for today to respectfully request a new
date for the Court to conduct that conference. I have spoken to Mr. Reissman and am clear that his
not being on the settlement call was nothing more than an error in dates and scheduling. After
conferring with him, we have come up with the following dates and times to suggest to the Court
as dates when counsel for the respective parties are available. The following dates are suggested:

- Tuesday July 14" 4:00 p.m. and after
- Wednesday July 15™ 2:00 p.m. to 5:00 p.m.
. Friday July 17" 10:00 a.m. to 5:00 p.m.

If any of these dates are open for Your Honor, we would be happy to try the settlement
process again and would make our client available to participate. Should you have any questions,
we stand ready to respond. Thank you.

FKB:rw
cc: Ralph Reissman, Esq. (By ECF)

 
